Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1-12, and 15-19 are pending.

Status of Claims 
Applicant’s amendment date 09/07/2022, amending claims 1, and 17. Cancelling Claims 14, and 20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection under 35 USC 112(a), will be withdrawn in view of applicant remarks. See applicant remarks pages 8-9.
With regard to the rejection under 35 USC 103 – No art rejections has been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 
Response to Arguments
The arguments have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.
Response to Arguments under 35 USC 101: 
Applicants argue (see remarks page 14):
Claim 1 ( emphasis added). Independent claim 1 has been amended to include
additional elements that would further integrate any alleged judicial exception into
a practical application under Step 2A. … Claim 1 also includes additional elements that constrain the allegedly abstract idea, elevate the method beyond conventional organizational efficiency systems, and further integrate the allegedly abstract idea into a practical application. In particular, claim 1 recites that the method "monitor[ s] a change in the efficiency metric in response to the implementation [ of the recommended
action]," "train[s] the machine learning model," and "modifie[s] the metric weight based on the change in the efficiency metric." Put differently, the method automatically implements a recommended action, and then looks to the real-world reaction(s) to the recommended action before tailoring future recommendations based on those reactions. As such, the method is clearly grounded in a practical application by virtue of being grounded in the practical world.

Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
	
The claim recites the additional limitation of an information processing apparatus, computer processor, an enterprise software program, a machine learning model, and a system are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. The language of a trained/training machine learning model in claims 1 and 17 merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operations of that algorithms. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).

The user of generic computer component to an information processing apparatus, computer processor, an enterprise software program, a machine learning model, and a system as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.

See specification  ¶[0040], generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 17 includes various elements that are not directed to the abstract idea. These elements include an information processing apparatus, computer processor, an enterprise software program, a machine learning model, and a system. Examiner asserts that an information processing apparatus, computer processor, an enterprise software program, a machine learning model, and a system are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
Further, with regard to receiving, processing, transmitting, storing data, etc., the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). 



 
Claim Rejections -35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, and 15-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1-12, and 15-16 are directed toward a method (process). Claims 17-19 are directed to a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1. 
Regarding Step 2A [prong 1]
Claims 1-12, and 15-19 are directed toward the judicial exception of an abstract idea. Independent claim 17 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. (Currently Amended) A method for measuring efficiency, comprising: 
in an information processing apparatus comprising at least one computer processor: 
receiving, from an enterprise software program, raw data related to an entity's performance; 
determining, from the raw data, a first numeric parameter and a second numeric parameter, wherein: 
the first numeric parameter is derived from a metric measured by an organization; 
the first numeric parameter measures the metric with respect to the entity; 
the second numeric parameter is derived from the metric, and; 
the second numeric parameter measures a median value of the metric across a plurality of entities of the organization;
 calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter into the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight; 
identifying a recommended action based on the efficiency metric via a machine learning model; 
automatically implementing the recommended action; 
monitoring a change in the efficiency metric in response to the implementation, the change based on a relative success or failure of the implementation; 2U.S. Patent Application No. 16/951,597 Attorney Docket No. 052227.500348 
training the machine learning model; and 
modifying the metric weight based on the change in the efficiency metric, 
wherein the machine learning model is trained based on the change in the efficiency metric and the recommended action.

The Applicant's Specification titled "Systems and methods for analyzing data sources for evaluating organizational efficiency" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for measuring efficiency of an entity based on different metrics data" (Spec. [0004-0005]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, and 17 recites the abstract idea of A method for measuring efficiency, receiving, raw data related to an entity's performance; determining, from the raw data, a first numeric parameter and a second numeric parameter, wherein: the first numeric parameter is derived from a metric measured by an organization; the first numeric parameter measures the metric with respect to the entity; the second numeric parameter is derived from the metric, and; the second numeric parameter measures a median value of the metric across a plurality of entities of the organization; calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter into the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight; identifying a recommended action based on the efficiency metric; implementing the recommended action; monitoring a change in the efficiency metric in response to the implementation, the change based on a relative success or failure of the implementation; 2U.S. Patent Application No. 16/951,597Attorney Docket No. 052227.500348 modifying the metric weight based on the change in the efficiency metric, based on the change in the efficiency metric and the recommended action.
As the bolded claim limitations above demonstrate, independent claims 1, and 17 are directed to the abstract idea of measuring efficiency of an organization. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions (including agreements in the form of contract; legal obligation; advertising, marketing or sales activities or behaviors; business relations and (ii) managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of measuring efficiency of an organization. Applicant's claimed invention pertains to commercial or legal interactions and managing personal behavior or relationships or interactions between people because the independent claims 1, and 17 recites the abstract idea of measuring the efficiency of an organization and recommend an improvement action to improve the efficiency. which pertain to "agreement in the form of contract, legal obligation, marketing, behaviors or business relations" and “teaching, and following rules or instructions” expressly categorized under commercial or legal interactions and managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mathematical concepts because consistent with this description, the limitations recite a method that calculate an efficiency metric based on numeric parameters and metric weight. Data are analyzed using mathematical techniques. Which pertain to “mathematical formulas or equations and calculations” expressly categorized under mathematical concepts. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-12, 15-16, and 18-19 further reiterate the same abstract ideas with further embellishments (the bolded limitations), such as 
claim 2 wherein the efficiency metric comprises at least one of a disempowerment efficiency metric, a bloat efficiency metric, a politics efficiency metric, an inertia efficiency metric, a risk aversion efficiency metric, an insularity efficiency metric, and a friction efficiency metric.
claim 3 (similarly claim 18)  graphically presenting at least one of the efficiency metrics with a trend indicator based on at least a prior efficiency metric. 
claim 4 wherein the trend indicator comprises an arrow.
claim 5 graphically presenting at least one of the efficiency metrics with a comparison to an efficiency metric for a similarly situated entity.
claim 6 wherein the raw data comprises at least one of a number of direct reports for managers, a number of approvers in an approval chain, an average tenure for a manager, an amount of personnel change, an age of hardware infrastructure, and an amount of time spent on internal meetings.
Claim 7 wherein the step of automatically implementing the recommended action comprises: communicating the recommended action to the enterprise software program, whereby the enterprise software program implements the recommended action.
Claim 8 wherein the recommended action comprises limiting a number of meetings.
Claim 9 wherein the recommended action comprises updating hardware infrastructure.
Claim 10 wherein the recommended action comprises changing an email filtering parameter.
Claim 11 wherein the recommended action is identified using a trained machine learning model.
Claim 12  receiving, from the enterprise software program, updated raw data related to the entity's performance following the implementation of the recommended action; re-calculating the efficiency metric; and updating a recommended action database based on the recommended action and the calculated and re-calculated efficiency metric.
Claim 15 (similarly claim 19)  wherein the enterprise software program comprises an approval system, a human resources (HR) system, an email system, a document storage system, and a calendar or scheduler system.
Claim 16  generating hypothetical raw data for a hypothetical change; calculating a hypothetical efficiency metric based on the hypothetical change; and graphically presenting the efficiency metric and the hypothetical efficiency metric. which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, and 17.

Regarding Step 2A [prong 2]
Claims 1-12, and 15-19 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claim 17) include the following bolded additional elements which do not amount to a practical application:
Claim 1. (Currently Amended) 
an information processing apparatus comprising at least one computer processor: an enterprise software program, a machine learning model; training the machine learning model; and wherein the machine learning model is trained based on the change in the efficiency metric and the recommended action.
The bolded limitations recited above in independent claim 1 (similarly claim 17) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an information processing apparatus, computer processor, an enterprise software program, a machine learning model, and a system. The language of a trained/training machine learning model in claims 1 and 17 merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operations of that algorithms. which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, the computing platform includes generic processors, memories, and communication interfaces. Paragraph [0040-0042] of the specification disclose Figure 1 illustrates a networked environment 100 according to
embodiments. The networked environment 100 may include a computing
system 101 that may include a combination of hardware and software. The
computing system 101 may include a data store 103. The data store 103 stores
data such as, for example, data relating to efficiency metrics 104, source system
data 105, and other data. The computing system 101 may include several
executable software programs such as, for example, a core 106, a portal 109, a
reporting application program interface (API) 112, a model API 115, a machine
learning module 118, a reporting and analytics module 121, and a simulator
engine 124. Nothing in the Specification describes the specific operations recited in claims 1, and 17 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for measuring an organization efficiency metrics and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention uses received metrics data for measuring an organization efficiency. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims  2-12, 15-16, and 18-19 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, and 17 respectively, for example, the bolded limitations emphasized below correspond to the additional elements: Claim 7 wherein the step of automatically implementing the recommended action comprises: communicating the recommended action to the enterprise software program, whereby the enterprise software program implements the recommended action. Claim 11 a trained machine learning model. Claim 12  receiving, from the enterprise software program. And Claim 15 (similarly claim 19)  wherein the enterprise software program comprises an approval system, a human resources (HR) system, an email system, a document storage system, and a calendar or scheduler system. Which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, and 17, but these features only serve to further limit the abstract idea of independent claims 1, and 17, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea. The language of a trained machine learning model in claim 11 merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operations of that algorithms. Such generic recitation of in accordance with machine learning is insufficient to show a practical application of the recited abstract idea. 
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-12, and 15-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of Claims 1, and 17. an information processing apparatus, computer processor, an enterprise software program, a machine learning model, and a system. Claim 7 wherein the step of automatically implementing the recommended action comprises: communicating the recommended action to the enterprise software program, whereby the enterprise software program implements the recommended action. Claim 11 a trained machine learning model. Claim 12  receiving, from the enterprise software program. And Claim 15 (similarly claim 19)  wherein the enterprise software program comprises an approval system, a human resources (HR) system, an email system, a document storage system, and a calendar or scheduler system merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to a method for measuring an organization efficiency. 
Claims 1-12, and 15-19 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 


Allowable Subject Matter
Claims 1-12, and 15-19 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection. 
Closest prior art to the invention include Baker et al. US 2020/0005667: self-training machine-learning system for generating and providing action recommendations. https://hbr.org/2017/08/what-we-learned-about-bureaucracy-from-7000-hbr-readers (hereinafter Hamel): what we learned about bureaucracy from 7,000 HBR readers. Mosquera et al. US 2019/0317754: continuous software deployment. Ruble et al. US 2021/0027231: system for computation enterprise performance metrics. Gudla et al. US 2006/0190310: system and method for designing effective business policies via business rules analysis. 
None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “the second numeric parameter measures a median value of the metric across a plurality of entities of the organization, calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter into the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight; identifying a recommended action based on the efficiency metric.”  The 35 USC 103 rejection of claims 1-12, and 15-19 in the instant application is withdraw because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khante et al. US 10,592,525: conversion of cloud computing platform data for ingestion by data intake and query system. See Fig. 17
Baker et al. US 2020/0005667: self-training machine-learning system for generating and providing action recommendations.
https://hbr.org/2017/08/what-we-learned-about-bureaucracy-from-7000-hbr-readers (hereinafter Hamel): what we learned about bureaucracy from 7,000 HBR readers.
Mosquera et al. US 2019/0317754: continuous software deployment.
Ruble et al. US 2021/0027231: system for computation enterprise performance metrics.
 Gudla et al. US 2006/0190310: system and method for designing effective business policies via business rules analysis. 
Pabalate et al. US 2008/0016490: Enhanced statistical measurement analysis and reporting. 
Bala Gregory CA 3050005: Methods of assessing long-term indicators of sentiment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623